DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Drawn to a heat exchanger having an inner ferrule attached to the outer ferrule as shown in figures 3A-3C, and claimed in Claims 2-5 
Species B: Drawn to a heat exchanger having an outer ferrule with slots or holes as shown in figure 5, and claimed in Claim 13.
Species C: Drawn to a heat exchanger having an outer ferrule with one or more grooves as shown in figure 4A, and claimed in Claim 15.
Species D: Drawn to a heat exchanger having an inner ferrule with no transition portion as shown in figure 6.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The expression “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the Species, considered as a whole, makes over the prior art…Whether or not any particular technical feature makes a "contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step. For example, documents discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more independent claims without a single general inventive concept.

Korczynski et al. (USP 5323849) teaches a shell-and-tube equipment (shown in figure 1) comprising a shell (12) that surrounds a tube bundle (22) such that each tube is partially inserted into the respective tube-sheet bore (shown in figure 7, wherein the inlet adapter (68) is attached to the far side of the tube sheet (28’)).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the present disclosure to have modified Finch with shell-and-tube equipment comprising a shell that surrounds a tube bundle such that each tube is partially inserted into the respective tube-sheet bore, to advantageously include a heat regenerative function to the heat exchanger thereby providing cooling to a heat source or to decrease the length of the tube within the tube sheet for a less costly assembly 
In product-by-process claims, as in the aforementioned Claim, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in the Claim, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “by means of mechanical or hydraulic expansion of at least a first tubular portion of said inner tubular element against the internal surface of said outer tubular element.” are drawn to methods of production and not the structural aspects of the instant invention.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “receiving the fluid from an inlet channel located upstream of said inlet tube-sheet” and “inlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763